United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                  ___________

                                   No. 96-3694
                                   ___________

Ozell Lyons,                            *
                                        *
              Appellee,                 *
                                        *
     v.                                 *
                                        *
City of Wynne, Arkansas;                *
Lynn Rogers, Chief,                     *
Individually and in Official            *      Appeal from the United States
Capacity, Wynne Police                  *      District Court for the
Department, Wynne, Arkansas,            *      Eastern District of Arkansas.
                                        *            [UNPUBLISHED]
              Defendants,               *
                                        *
Danny Newsome, Arresting                *
Officer, Individually and in            *
Official Capacity, Wynne                *
Police Department, Wynne,               *
Arkansas,                               *
                                        *
              Appellant.                *
                                   ___________

                     Submitted:    April 21, 1997

                            Filed: April 29, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________


PER CURIAM.

     Danny Newsome appeals from the district court’s1 denial of qualified
immunity to him in Ozell Lyons’s 42 U.S.C. § 1983 action.       Lyons alleged
that Newsome, a police officer with the Wynne,




     1
      The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas.
Arkansas, police department, violated his Fourth and Fourteenth Amendment
rights by stopping and arresting him without probable cause.        Having
reviewed the parties’ submissions on appeal, we conclude that the district
court did not err in denying qualified immunity on the facts of this case.
Accordingly, we affirm the judgment entered on the verdict.   See 8th Cir.
R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-